Title: To Thomas Jefferson from James Ogilvie, 29 October 1802
From: Ogilvie, James
To: Jefferson, Thomas


          
            Sir,
            Stevensburg Octr. 29. 1802
          
          I take the liberty of requesting your attention to an Address to the Inhabitants of the City of Washington & its Vicinity, which I have transmitted for insertion in the next Intelligencer.—Whilst I disclaim every intention of soliciting any thing at your hands, that requires the preface of an apology & have not the smallest right to expect from you any exertion of the nature of private favour, or personal friendship, I could not but regard it, as a pleasing evidence of the utility of my existence & exertions & an auspicious earnest of future success, if, after perusing the Address, you should deem the design it announces worthy of your approbation & countenance, nor, could I fail to consider any aid you may have it in your power and think proper to afford me, in the accomplishment of my design, under a conviction of its probable public utility, as an additional proof of the sincerity & ardour of your wishes, to promote the happiness & improvement of the nation, which has so emphatically manifested its affiance in your integrity & veneration for your talents.—I remain, with lively respect & esteem,
          Sir, your affectionate fellow Citizen
          
            James Ogilvie
          
        